Exhibit 10.11

COMMON SECURITIES SUBSCRIPTION AGREEMENT

COMMON SECURITIES SUBSCRIPTION AGREEMENT, dated as of May 31, 2006 (this
“Agreement”), between Bresler & Reiner Statutory Trust II, a statutory trust
created under the laws of the State of Delaware (the “Trust”), and Bresler &
Reiner, Inc., a Delaware corporation (the “Buyer”), relating to the Trust’s
common securities (liquidation amount of $1,000 per security) representing
undivided beneficial interests in the assets of the Trust (the “Common
Securities”). Capitalized terms used herein and not otherwise defined herein
have the respective meanings ascribed thereto in the Purchase Agreements (as
defined below).

WHEREAS, the Buyer, the Trust and the Purchasers named therein have entered into
Purchase Agreements, each dated as of May 31, 2006 (the “Purchase Agreements”),
in connection with the issuance and sale of preferred securities (liquidation
amount of $1,000 per security) (the “Preferred Securities”) by the Trust; and

WIIEREAS, the Buyer, as sponsor of the Trust, desires to purchase from the
Trust, and the Trust desires to sell to the Buyer, all of the Common Securities.

NOW, THEREFORE, in consideration of the foregoing premises and the conditions
and agreements hereinafter set forth, the parties hereto agree as follows:

1.   The Buyer hereby subscribes for and offers to purchase from the Trust, and
the Trust hereby accepts such offer and agrees to issue and sell to the Buyer,
contemporaneous with the Closing Date, 930 Common Securities with an aggregate
liquidation amount with respect to the assets of the Trust of Nine Hundred
Thirty Thousand Dollars {$930,000.00) in consideration of the payment on or
before the date hereof of Nine Hundred Thirty Thousand Dollars ($930,000.00) in
immediately available funds.

2.  The Trust represents and warrants that, upon execution and delivery of the
Common Securities to the Buyer, the Common Securities will be duly authorized,
validly issued, fully paid and nonassesable and entitled to the benefits and
subject to the terms of the Amended and Restated Trust Agreement, dated as of
May 31, 2006, among the Buyer, as Depositor, JPMorgan Chase Bank, National
Association, as Property Trustee, Chase Bank USA, National Association, as
Delaware Trustee, and Sidney M. Bresler and Darryl M. Edelstein, as
Administrative Trustees, and the holders, from time to time, of undivided
beneficial interests in the Trusts.

3.   This Agreement shall be deemed to be a contract made under the laws of the
State of New York, and for all purposes shall be governed by, and construed in
accordance with, the laws of the State of New York without regard to conflict of
law principles of said State other than Section 5-1401 of the New York General
Obligations Law.

4.   This Agreement may be executed in any number of counterparts, each of which
when so executed shall be deemed to be an original, but all such counterparts
shall together constitute but one and the same instrument.

IN WITNESS WHEREOF, the parties hereto have caused this Common Securities
Subscription Agreement to be duly executed as of the date first written above.

Bresler & Reiner Statutory Trust II

 

 

By

/s/ SIDNEY M. BRESLER

 

Name: Sidney M. Bresler

Title: Administrative Trustee

 

 

By:

/s/ DARRYL M. EDELSTEIN.

 

Name: Darryl M. Edelstein

Title: Administrative Trustee

 

Bresler & Reiner, Inc

 

 

By:

/s/ SIDNEY M. BRESLER

 

Name: Sidney M. Bresler

Title: CEO

 


--------------------------------------------------------------------------------